    Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

ANN MARIE HARVEY,                 )
                                  )
    Plaintiff,                    )
                                  )
    v.                            )                  Case No.: 20-cv-00874-RDB
                                  )
ENOCH PRATT FREE LIBRARY, et al., )
                                  )
                                  )
    Defendant.                    )
                                  )


                  DEFENDANTS’ MEMORANDUM IN SUPPORT
                   OF MOTION FOR SUMMARY JUDGMENT

       Defendants, Enoch Pratt Free Library (“EPFL”/”Pratt”/”Enoch”), and the Mayor

and City Council of Baltimore City (“MCCB”), herein Jointly (“the City”), through

undersigned counsel, submits this Memorandum of Law in support of the Motion for

Summary Judgment, and states as follows:

                                 PROCEDURAL HISTORY

       This is an action brought by current employee Ann Marie Harvey (“Plaintiff”) for

a single count of retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§2000e et seq. and 42 U.S.C. § 1981.

       Prior to instituting this Complaint, Plaintiff filed a charge of discrimination with

the Equal Employment Opportunity Commission on (“EEOC”) on December 17, 2019,

alleging that she had been discriminated against based on race, national origin, retaliation

and age.    See EEOC Charge of Discrimination, attached hereto as Exhibit 1. On

December 30, 2019, the EEOC dismissed the charge and issued Plaintiff a Right to Sue
    Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 2 of 27



letter. See EEOC Right to Sue, attached hereto as Exhibit 2. Plaintiff filed an original

complaint1 which was subsequently amended on July 9, 2020 to allege a single count of

retaliation under Title VII and Section 1981. (ECF No. 5). The single count is for

retaliation under Title VII and Section 1981. (ECF No. 5). Plaintiff is seeking

compensatory damages as well as attorney fees and costs.

         The parties have completed discovery and for the reasons set forth below,

Defendant is entitled to summary judgment as a matter of law on the Count of retaliation.

                                        STATEMENT OF FACTS

         The Enoch Pratt Free Library, (also referred to as “Enoch”, “Pratt”), is divided

into two functional Business Organizations; Public Service and Operations.                              The

President and Chief Executive Officer (“CEO”) of the Pratt Library is Heidi Daniel.

         Public Services:

         The Public Services Organization is comprised of three Divisions: Neighborhood

Library Services (NLS); Programs and Outreach; and Central Library/State Library

Resource Center (Central Library/SLRC). The Public Services Organization is headed by

Pratt Deputy Director, Darcell Graham. Deputy Director Graham reports to CEO Daniel.

         Pratt’s Neighborhood Library Services, (“NLS”) is comprised of twenty-one (21)

neighborhood library branches plus a mobile services unit. Moran Depo. Vol II, pgs. 203-

205, lns. 2-1, attached hereto as Exhibit 3. Pratt’s neighborhood branches have varying

numbers of branch staff, varying support from community volunteers, varying numbers

of part-time or contractual summer workers, and varying size and building footage. A

Librarian Supervisor I (“LSI”) serves as a branch manager in each neighborhood branch.

1
 Plaintiff’s initial complaint alleged four counts of discrimination: national origin (Title VII and Section
1981); race (Title VII and Section 1981); age (ADEA and Section 1981); retaliation (Title VII and Section
1981).


                                                      2
    Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 3 of 27



The LSI reports to a Group Supervisor who in turn reports to the Assistant chief (“deputy

chief”). Moran Depo. Vol II, pgs. 203-205, lns. 2-1, attached hereto as Exhibit 3. The

Assistant/Deputy Chief reports to the Chief of NLS. Moran Depo. Vol II, pgs. 203-205,

lns. 2-1, attached hereto as Exhibit 3. The Chief of NLS, Herb Malveaux, reports to the

Public Services Deputy Director. Moran Depo. Vol II, pgs. 203-205, lns. 2-1, attached

hereto as Exhibit 3.

       Operations:

        The Operations Organization is comprised of four Departments: Facilities

Management; Information Technology; Financial Management and Human Resources.

See Moran Affidavit, attached hereto as Exhibit 4. The Operations Departments are

overseen by Pratt Chief Operating Officer Gordon Krabbe. Exhibit 4. COO Krabbe

reports to CEO Daniel. Exhibit 4.

       The Facilities Management Department is headed by a Chief of Facilities

Management, who oversees such operations as building services, public safety, and

security. Exhibit 4. Security officers and custodial staff working in NLS branch locations

are assigned and supervised by Facilities leadership. Exhibit 4.

       Human Resources is headed by Chief Robin Moran who oversees Benefits and

Compensation, Recruitment, Employee Relations, Staff Development and Training,

Volunteer Services, and the Office of Diversity, Equity, and Inclusion. Exhibit 4.

Although organized under Operations, Human Resources serves the Public Services

Organization as well. The Chief of Human Resources, Robin Moran, has reporting

responsibilities as well to CEO Daniel. Exhibit 4.




                                            3
    Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 4 of 27



       On or about March 10, 1997, Plaintiff was hired by Enoch Pratt as a Young Adult

Librarian at the Pennsylvania Avenue Branch. See Harvey Depo pgs. 16-17, attached

hereto as Exhibit 5. In or about 1999, Plaintiff became a Librarian II, an Assistant

Manager. Id. In October, 2001, Pratt promoted Plaintiff and transferred her to the Cherry

Hill branch as manager. Id.. On or about January 7, 2002, Pratt again promoted Plaintiff,

this time to the position of LSI. Harvey Depo. pgs 20-21, lns. 13-2; Harvey Depo. pgs.

33-34, lns. 11-13, attached hereto as Exhibit 5. At the same time as this promotion, Pratt

also transferred Plaintiff to the Waverly Branch. Harvey Depo. pgs 20-21, lns. 13-2;

Harvey Depo. pgs. 33-34, lns. 11-13, attached hereto as Exhibit 5. As an LS I, Plaintiff is

responsible for day-to-day operations of the branch including attendance monitoring,

timekeeping, supervising staff, and community outreach. Harvey Depo. pgs 20-21, lns.

13-2, attached hereto as Exhibit 5; Harvey Depo. pgs. 33-34, lns. 11-13, attached hereto

as Exhibit 5.

       In 2013, the Waverly branch closed as it underwent a major renovation. Harvey

Depo pgs. 23-24, lns. 8-3, attached hereto as Exhibit 5. Pratt transferred Plaintiff to the

Northwood Branch during the renovation of the Waverly Branch. Harvey Depo pgs. 23-

24, lns. 8-3, attached hereto as Exhibit 5. After the reopening of the Waverly Branch in

August of 2015, Pratt again transferred Plaintiff to the Waverly Branch. Harvey Depo

pgs. 23-24, lns. 8-3, attached hereto as Exhibit 5. In December of 2019, Pratt transferred

Plaintiff to the Clifton branch. During her tenure with Pratt, Plaintiff has worked in “more

than likely all of [Pratt’s branch locations].” Harvey Depo. pg. 31, lns. 16-18, attached

hereto as Exhibit 5. Changes in structure in Pratt leadership is continuous and even

extends to positions above Plaintiff’s own role, which Plaintiff equates to a game of




                                             4
    Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 5 of 27



“musical chairs.” Harvey Depo. pg 25, lns. 11-16, attached hereto as Exhibit 5. Pratt’s

ability to transfer employees extends outside of management and impacts employees at

all levels. Even custodial workers are often transferred to different locations within Pratt.

Moran Depo. pg. 96, lns. 10-15, attached hereto as Exhibit 4. In general, Pratt’s policy

on transfers provide that “shifts of personnel from one position or one location to another

within the same grade or same classification of duties-are made when necessary to meet

the needs of the Library as well as for the development and welfare of the staff. Transfers

may be initiated by administrative and/or supervisory staff.” Transfer Policy, attached

hereto as Exhibit 6.

       From January 7, 2002 to the present, despite no less than four (4) transfers,

Plaintiff has always maintained her role and core duties as an LS I. Harvey Depo. pgs 20-

21, lns. 13-2, attached hereto as Exhibit 5; Harvey Depo. pgs. 33-34, lns. 11-13, attached

hereto as Exhibit 5; Harvey Depo. pg. 31, lns. 16-18, attached hereto as Exhibit 5;

Harvey Depo. pg. 78-81, lns. 18-6, attached hereto as Exhibit 5. During that time,

Plaintiff has not had a decrease in rank, classification, salary, annual vacation days,

annual personal leave, or medical benefits, and has not been excluded from applying to a

different role or suspended without pay. Harvey Depo. pg. 78-81, lns. 18-6, attached

hereto as Exhibit 5. Plaintiff has also maintained her supervisory responsibilities

throughout her employment and has received annual salary increases. Harvey Depo. pgs.

78-81, lns. 18-6, attached hereto as Exhibit 5.

       In August of 2016, Plaintiff filed a charge of discrimination with EEOC against

Pratt. Harvey Depo. pgs. 35-36, lns. 17-8, attached hereto as Exhibit 5. The resulting

litigation in that matter began in 2017. See EEOC v. Enoch Pratt Library, case no. 1:17-




                                             5
     Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 6 of 27



cv-02860-PX (hereinafter “the EPA Litigation”). From that point forward, Plaintiff

alleges that things occurred during her employment regarding the EPA litigation Plaintiff

attempts to establish a connection between the EPA litigation and the foundation for her

claims in the present litigation. Am. Compl. (ECF No. 5). To understand the facts that

take place two (2) years later, we need to fast forward to 2019.

       In September of 2019, Plaintiff reported an incident of possible sexual harassment

between two Pratt employees, neither of whom were Plaintiff. See PLNTF 0081-0082

(2019 Charge of Discrimination), attached hereto as Exhibit 1; see also Harvey Depo.

pgs. 39-40, lns. 7-2, attached hereto as Exhibit 5; Harvey Depo. pgs. 51-53, lns. 1-2,

attached hereto as Exhibit 5. On September 28, 2019, the alleged victim, a minor

employed by Pratt, approached Officer Lolita Little-Staten regarding a communication

she had with a male custodian. Harvey Depo. pg 51, lns. 2-4, attached hereto as Exhibit

5; September 30, 2019 Email Chain, attached hereto as Exhibit 7.

       Officer Little-Staten was security personnel posted at the Waverly Branch in

2019. In her role, some of Officer Little-Staten’s duties and responsibilities are to

“protect the public as well as employees that works inside the Enoch Pratt Free Library”

and “to deescalate any situations that may come about.” Little-Staten Depo. pg. 16, lns.

4-8, attached hereto as Exhibit 8. Additionally, Officer Little-Staten was required “to

report any activities that are going to cause any kind of harm, hurt or danger to come

upon anyone.” Little-Staten Depo. pg. 20, lns. 15-17, attached hereto as Exhibit 8.

Officer Little-Staten worked close with branch managers on security issues and other

issues of concern. Officer Little-Staten Depo pg. 23, lns. 4-8, attached hereto as Exhibit

8.




                                             6
    Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 7 of 27



       Officer Little-Staten was unable to complete an inquiry into the matter because,

during the conversation, Plaintiff also began speaking with the minor about the allegation

and asked that the minor employee meet with her in her office. Harvey Depo. pg. 51, lns.

4-5, attached hereto as Exhibit 5; Def. Answer to Interrog. Attach No. 3.0, attached

hereto as Exhibit 9; Exhibit 7.

       Plaintiff went on to demand that Officer Little-Staten stay out of personnel

matters in the Waverly Branch, despite Officer Little-Staten’s duties to protect employees

and report on matters that may harm or hurt employees. Harvey Depo. pg. 51, lns. 19-21,

attached hereto as Exhibit 5. After meeting with the alleged victim, Plaintiff went on to

report the alleged sexual harassment to her supervisors. PLNTF 0051 (Sep 29, 2019

email), attached hereto as Exhibit 7. Per policy and her training as a manager, Plaintiff

should have reported these allegations directly to human resources. Moran Depo. Vol II

Pg. 63, lns. 11-14, attached hereto as Exhibit 3; Moran Depo. Vol II, pg. 111, lns. 12-20,

attached hereto as Exhibit 3. After receiving the report from Plaintiff, Plaintiff’s

supervisor, Herb Malveaux, then reported the allegations to human resources for their

review and investigation. Moran Depo Vol II p. 88, lns. 2-8, attached hereto as Exhibit 3;

PLNTF 0055, attached hereto as Exhibit 10; Exhibit 7.

       Due to Plaintiff’s interjection into Officer Little-Staten’s conversation with the

alleged victim, Officer Little-Staten did not have an opportunity to receive enough

information from the minor on which to complete a report. Instead, Officer Little-Staten

reported on the interaction between herself and Plaintiff that day. Def. Answer to

Interrog. Attach No. 3.0, attached hereto as Exhibit 9. Ultimately, as a result of the

investigation done by human resources, while no sexual harassment was found, the




                                            7
    Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 8 of 27



alleged aggressor was moved to a different branch location. Moran Depo. Vol II pgs. 89-

90, lns. 10-10, attached hereto as Exhibit 3; Moran Depo. pg. 96, lns. 11-13, attached

hereto as Exhibit 3. This decision was not communicated to Plaintiff because, though the

alleged aggressor worked at the branch, he did not report to Plaintiff. Moran Depo. Vol

II, pg. 93, lns. 12-20, attached hereto as Exhibit 3. Additionally, Plaintiff was not

included in the investigation or interviewed during the investigation because she had

provided a statement, via email, and no further testimony from Plaintiff was required.

Moran Depo. Vol II pgs. 94-96, lns. 22-9, attached hereto as Exhibit 3.

       In her duties as Chief of Human Resources, Robin Moran is tasked with, among

other things, ensuring compliance with Title VII and other human resources policies.

Moran Depo. Vol II, Pg. 6-8, lns. 14-1, attached hereto as Exhibit 3. Ms. Moran also

oversees investigations of allegations of employee misconduct, including allegations of

sexual harassment. Moran Depo. Vol II Pg. 49-64, lns. 10-16, attached hereto as Exhibit

3. While managers have a responsibility to report allegations of sexual harassment,

investigations of such claims are the responsibility of human resources, not individual

managers. Moran Depo. Vol. II pg. 49, lns. 10-22, attached hereto as Exhibit 3; Moran

Depo. Vol II, pg. 111, lns. 12-20, attached hereto as Exhibit 3; Moran Depo. Vol II pg.

112, lns. 14-20, attached hereto as Exhibit 3; Moran Depo. Vol II., pg. 115, lns. 7-12,

attached hereto as Exhibit 3. In matters not concerning harassment allegations, managers

are expected to work with security personnel to collect information to bring to their

human resources professional. Moran Depo. Vol II. pgs. 58 -59, lns. 1-18, attached hereto

as Exhibit 3; Moran Depo. Vol II pg. 59-60, lns. 14-12, attached hereto as Exhibit 3;

Moran Depo. Vol II pg 63, lns. 4-14, attached hereto as Exhibit 3.




                                            8
    Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 9 of 27



       On October 7, 2019, Plaintiff attended a meeting with her supervisors, Zandra

Campbell and Herb Malveaux, and Ms. Moran to discuss a separate investigation that

Human Resources completed and regarded Plaintiff’s work performance and employee

interactions. Moran Depo. Vol II pgs. 169-172, lns. 21-12, attached hereto as Exhibit 3.

In this meeting they discussed issues with Plaintiff’s performance, including complaints

from customers, complaints from employees, high employee turnover rates, and disputes

with customers and employees. Moran Depo. Vol II pgs. 169-172, lns. 21-12, attached

hereto as Exhibit 3.

       On November 27, 2019 Plaintiff attended a meeting with Herb Malveaux, Zandra

Campbell, and Robin Moran. At this meeting Plaintiff received a transfer from Waverly

to Clifton, a Performance Improvement Plan (“PIP”) and a Letter of Expectations. Moran

Depo. Vol II, pgs. 183-186, lns. 10-16, attached hereto as Exhibit 3; Performance

Improvement Plan, attached hereto as Exhibit 12; Letter of Expectations), attached

hereto as Exhibit 13. Plaintiff’s transfer to Clifton was for the benefit of Pratt. Moran

Depo. Vol. II pg. 188, lns. 1-20, attached hereto as Exhibit 3. Based on complaints, Pratt

determined that Plaintiff was not a good fit for Waverly, but her talents would be useful

elsewhere. Pratt identified Clifton as a location that needed a manager with good

community skills and was comfortable with community outreach, both attributes which

Plaintiff was known to possess. Moran Depo. Vol. II pg. 188, lns. 1-20, attached hereto as

Exhibit 3. Additionally, Clifton was scheduled to undergo a renovation, a process which

Plaintiff had already handled as a branch manager when Waverly underwent a renovation

in 2013. Harvey Depo pgs. 23-24, lns. 8-3, attached hereto as Exhibit 5. This transfer

also helped to address staffing issues. Moran Depo. pg. 191, lns. 2-17, attached hereto as




                                            9
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 10 of 27



Exhibit 3. While Plaintiff was not banned from Waverly, management did expect that

Plaintiff would inform them and get approval prior to Plaintiff visiting the Waverly

branch. Moran Depo. Vol II, pg. 191, lns. 2-17, attached hereto as Exhibit 3; Campbell

Depo. pgs. 185-186, lns. 15-2, attached hereto as Exhibit 11. At no time was Plaintiff

requested or pressured to resign. Moran Depo. Vol II, pg. 185, lns. 17-22, attached hereto

as Exhibit 3.

       The Performance Improvement Plan (“PIP”), a rehabilitative tool utilized by

management to help improve the performance of an employee, outlined key factors upon

which Plaintiff needed to improve. Moran Depo. Vol II, pg. 199, lns. 1-5, attached hereto

as Exhibit 3; DEF00027, attached hereto as Exhibit 12. A PIP is not a disciplinary

action. Moran Depo. Vol II, pg 199, lns. 1-5, attached hereto as Exhibit 3. Plaintiff’s

supervisor, Zandra Campbell, prepared Plaintiff’s PIP. Campbell Depo. pgs. 185, lns. 5-

6, attached hereto as Exhibit 11. The factors focused on in Plaintiff’s PIP included

interpersonal relationships, effective communication, and external and internal customer

service. Exhibit 12. The PIP outlined a clear action plan as well as deadlines for which

Plaintiff to improve. Exhibit 12. Ultimately, Plaintiff successfully completed the PIP in

the time allotted. Campbell Depo. pg. 196, lns. 6-10, attached hereto as Exhibit 11.

       To help guide Plaintiff to a successful completion of the PIP, Assistant Chief

Zandra Campbell and Chef Herbert Malveaux issued to Plaintiff a Letter of Expectations.

Exhibit 13. This letter provided clear expectations that Plaintiff was adhere to including

following all policies, discussing employee relation issues with leadership prior to

addressing it with employees, building working relationships, utilizing the services of the




                                            10
      Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 11 of 27



Employee Assistance Program (“EAP”), and participating in developmental training.

Exhibit 12.

         On December 16, 2019, Deputy Chief Zandra Campbell and Chief Herbert

Malveaux planned to meet with Plaintiff at the Clifton Branch location, where Plaintiff

was the assigned branch manager. Campbell Depo. pg. 187-189, lns. 14-2, attached

hereto as Exhibit 11; December 16, 2019 Email, attached hereto as Exhibit 15. Though

Pratt assigned Plaintiff to the Clifton Branch, and this meeting was to occur during

Plaintiff’s work hours, Plaintiff was not at the Clifton Branch during this time. Instead,

Plaintiff was at the Waverly Branch attending a holiday program. Campbell Depo. pg.

187-189, lns. 14-2, attached hereto as Exhibit 11; Exhibit 15.

         Importantly, Plaintiff’s supervisors were unaware of her absence from her

assigned branch and counseled Plaintiff for failing to inform her supervisors of her

planned absence. Campbell Depo. pg. 187-189, lns. 14-2, attached hereto as Exhibit 11;

Campbell Depo. pg. 190-191, lns. 4-8, attached hereto as Exhibit 11; Exhibit 15. As a

result, Plaintiff was instructed to request approval in writing before going to the Waverly

Branch. Campbell Depo. pg. 187-189, lns. 14-2, attached hereto as Exhibit 11; Exhibit

15. At no time did management ban Plaintiff from the Waverly Branch. Campbell Depo.

pg. 185, lns. 10-16, attached hereto as Exhibit 11; Exhibit 15. Management even

required that Plaintiff go to Waverly on an occasion in January of 2020 in order to attend

a managers’ meeting. Campbell Depo. pg. 190-191, lns. 15-4, attached hereto as Exhibit

11.




                                            11
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 12 of 27



       On these facts, Plaintiff contends that she was the victim of retaliation. The

relevant facts and case law, however, do not support her contention and the City is

entitled to judgment as a matter of law.

                            SUMMARY JUDGMENT STANDARD

       The Supreme Court has stated that summary judgment is not disfavored and is to

be used whenever appropriate in order to arrive at a just, speedy, and inexpensive

resolution of the action. Celotex Corp. v. Catrett, 106 U.S. 317, 327 (1986). Summary

judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of

law.” FED. R. CIV. P 56(c). The burden is on the non-moving party to “set forth

specific facts showing that there is a genuine issue for trial.” FED. R. CIV. P. 56(e). A

fact is material for purposes of summary judgment if when applied to the substantive law,

it affects the outcome of the litigation. Church v. State of Maryland, 180 F. Supp.2d 708,

715 (D. Md. 2002), citing Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986).

       Importantly, the mere existence of some alleged factual dispute will not defeat a

properly supported summary judgment motion.              Anderson, 477 U.S. at 247-48.

Moreover, the non-moving party “cannot create a genuine issue of fact through mere

speculation or the building of one inference upon another.” Beale v. Hardy, 769 F.2d

213, 214 (4th Cir. 1985).      Nor may the non-moving party rest upon unsupported

allegations contained in pleadings or elsewhere, but must project “significant probative

evidence” to support the allegations. Anderson, 477 U.S. at 249. Hearsay and self-




                                             12
      Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 13 of 27



serving, uncorroborated assertions are insufficient. Evans v. Technologies Applications

& Serv. Co., 80 F.3d 954, 962 (4th Cir. 1996).

          While the evidence must be viewed in the light most favorable to the non-

moving party, the non-moving party is only entitled to the benefit of the doubt for a

“reasonable inference.” Hinkle v. City of Clarksdale, 81 F.3d 416, 421 (4th Cir. 1996);

see also Church, 180 F. Supp.2d at 715, citing Felty v. Graves-Humphreys Co., 818 F.2d

1126, 1128 (4th Cir. 1987)(stating that the court has an “affirmative obligation . . . . to

prevent ‘factually unsupported claims and defenses’ from proceeding to trial”).

                                        ARGUMENT

 I.      PLAINTIFF CANNOT ESTABLISH A PRIMA FACIE CASE OF
          RETALIATION UNDER TITLE VII AND/OR SECTION 1981

          To make out a prima facie case of retaliation under Title VII or Section 1981, a

 plaintiff must show that (a) she engaged in protected activity; (b) her employer took an

 adverse action against her and (c) that a causal connection existed between the

 protected activity and the adverse employment action. Finnegan v. Department of

 Public Safety and Correctional Services, et al., 184 F. Supp.2d 457, 463 (D. Md. 2002);

 Lewis v. Forest Pharmaceuticals, Inc., 217 S. Supp.2d 638, 655 (D. Md. 2002); Beall v.

 Abbott Labs., 130 F.3d 614, 619 (4th Cir. 1997).

          Section 1981 covers discrimination based on race or ethnicity. Plaintiff neither

 alleges nor even plausibly references any facts in her complaint nor deposition that her

 allegation of retaliation or allegation of adverse employment action was based on her

 race or ethnicity.    Plaintiff’s claim of retaliation under Section 1981 should be

 dismissed with prejudice.




                                            13
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 14 of 27



        A plaintiff may establish a prima facie case of retaliation through direct or

 circumstantial evidence. Where, as here, there is no direct evidence of discrimination,

 the McDonnell Douglas proof-scheme analysis may be used to analyze Plaintiff’s

 claims of discrimination. McDonald Douglas Corp. v. Green, 411 U.S. 792, 802

 (1973). Thus, if Plaintiff is able to present a prima facie case, the burden of production

 shifts to the City to demonstrate a non-discriminatory reason for its actions. Reeves v.

 Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000). Once the City offers a non-

 discriminatory reason for its actions, the burden shifts back to Plaintiff to show that the

 reasons proffered by the City are pre-textural and the true reasons for its actions are

 discriminatory. Id. Importantly, while the burden of production shifts among the

 parties, the burden of persuasion always remains on the Plaintiff. Texas Dep’t of Cmty

 Affairs v. Burdine, 450 U.S. 248, 253 (1981); Causey v. Balog, 162 F.3d 795, 800 (4th

 Cir. 1998); Jeffers v. Thompson, 264 F.Supp.2d 314, 326-27 (D. Md. 2003) citing,

 Reeves, 530 U.S. at 143. The undisputed facts in this case show that Plaintiff cannot

 meet her burden of production or persuasion.

               A. Plaintiff Cannot Show That She Engaged in Protected Activity.

       Protected activity includes: (1) making a charge; (2) testifying; (3) assisting; or

(4) participating in any manner in an investigation, proceeding, or hearing under Title

(VII.) 42 U.S.C.A. §2000e-3(a); Laughlin v. Metropolitan Wash. Airports Auth., 149

F.3d 253, 258-259 (4th Cir. 1998); Chang Lim v. Azar, 310 F.Supp. 3d 588, 604 (D. Md.

2018); Frielich v. Upper Chesapeake Health, Inc. 313 F.3d 205, 216-17 (4th Cir. 2002).

Importantly, the claim or participation must involve some protected activity. Laughlin v.

Metropolitan Wash. Airports Auth., 149 F.3d 253, 258-259 (4th Cir. 1998)


                                             14
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 15 of 27



        In the present case, Plaintiff alleged that she engaged in protected activity in

August 2016, September 2017 and September 2019. The City argues instead that even

considering those incidents, Plaintiff cannot establish a prima facie case of retaliation.

     1. The August 10, 2016/September 2017 Charge of Discrimination and Litigation

    Plaintiff asserts that on August 10, 2016, she filed a charge of discrimination against

Defendants alleging discrimination and that her EEOC charge became the basis of a

lawsuit filed by the EEOC on behalf of Plaintiff against Defendants in September 2017.

Am. Compl. ECF 5 ¶10. While Plaintiff’s 2016 charge of discrimination did not

materialize into a separate Complaint, the EEOC did ‘step’ in on behalf of five claimants

including Plaintiff to assert a single count under the Equal Pay Act in its lawsuit filed on

September 27, 2017.

    Plaintiff herself did not file the lawsuit in 2017. Instead, the lawsuit was filed by the

EEOC on behalf of five (5) plaintiffs, including Plaintiff. However, assuming that

Plaintiff did engage in a protected activity when the EEOC filed the lawsuit, that filing

does not constitute a continuing protected activity. Pepper v. Precision Valve Corp., 526

Fed.Appx. 335, 337 (4th Cir. 2013)(finding no causal connection where there was a ten

month lapse between plaintiff’s filing of a lawsuit and his termination). The filing of a

lawsuit is a protected activity, but not the continuing pursuit of the lawsuit. Pepper v.

Precision Valve Corp., 526 Fed.Appx. 335, 337 (4th Cir. 2013). There is no correlation

between Plaintiff’s EPA Litigation and her alleged adverse action. The caselaw is clear

that with sufficient time, two (2) years in this case, that the taint is attenuated.

                          2. Plaintiff’s Report of Officer Little-Staten




                                               15
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 16 of 27



   Plaintiff also asserts that she engaged in protected activity by reporting and

complaining about the interference of Officer Little-Staten during her investigation. Am.

Compl. ECF 5 ¶26. The substance of this allegation is not that anyone was preventing

her from participating in a protected activity. Her issue was that Officer Little-Staten

should not have been involved. Exhibit 10. Whether she engaged in protected activity is

questionable. However, it is unnecessary to consume much debate on this prong because

she so clearly cannot meet the later two prongs of her case.

               B. Plaintiff Failed to Allege An Adverse Employment Action

       Plaintiff claims the following as adverse employment actions, none of which are

adverse employment actions.

        1) Pratt Did Not Ban Plaintiff From the Waverly Branch and Even If It Did, It

                              Was Not An Adverse Employment Action

       Plaintiff claims that Pratt “banned Plaintiff from entering the Waverly Branch.”

Am. Compl. (ECF No. 5) ¶ 27. Pratt never banned Plaintiff from entering the Waverly

branch. In fact, even after Plaintiff was transferred to the Clifton branch, management

required Plaintiff to attend a manager’s meeting at the Waverly branch.

       It is undisputed that Pratt transferred Plaintiff from the Waverly branch to the

Clifton branch in late 2019. On December 16, 2019, Assistant Chief Zandra Campbell

and Chief Herbert Malveaux were making visits to various Pratt branch locations and

visiting with branch managers. Campbell Affidavit, attached hereto as Exhibit 14;

Campbell Depo. pg. 187-189, lns. 14-2, attached hereto as Exhibit 11; Exhibit 15.

Campbell and Malveaux were on their way to visit Plaintiff at her assigned branch, the

Clifton branch. Exhibit 14; Campbell Depo. pg. 187-189, lns. 14-2, attached hereto as



                                            16
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 17 of 27



Exhibit 11; Exhibit 15. Though Plaintiff should have been at the Clifton branch

performing her duties as a branch manager during this time, Plaintiff was instead at the

Waverly branch. Campbell Depo. pg. 187-189, lns. 14-2, attached hereto as Exhibit 11;

Exhibit 15. Plaintiff did not inform her supervisors, Malveaux and Campbell, that she

would be away from her branch. Campbell Depo. pg. 187-189, lns. 14-2, attached hereto

as Exhibit 11; Exhibit 15. Once Campbell and Malveaux learned that Plaintiff was not

at Clifton, they rerouted to the Waverly branch in order to meet with Plaintiff there.

Campbell Depo. pg. 187-189, lns. 14-2, attached hereto as Exhibit 11; Exhibit 15. As a

result of Plaintiff leaving her post, Campbell reestablished the expectation that Plaintiff

get management approval before going to the Waverly branch. Exhibit 14; Campbell

Depo. pg. 187-189, lns. 14-2, attached hereto as Exhibit 11; Exhibit 15.

       Though Plaintiff had to report when she would visit Waverly, she was never

banned from Waverly. Campbell Depo. pg. 187-189, lns. 14-2, attached hereto as

Exhibit 11; Exhibit 15. In fact, Plaintiff was required to attend a manager’s meeting at

Waverly in January of 2020. Campbell Depo. pg. 187-189, lns. 14-2, attached hereto as

Exhibit 11. Plaintiff received the email from Campbell on December 16, 2019 informing

her of the new process. It is important to note that Plaintiff did not respond to Campbell,

but to her own personal email address apparently telling herself that she was banned.

Had Plaintiff communicated this belief to Campbell, Campbell would have had the

opportunity to correct Plaintiff’s apparent misunderstanding. Campbell Depo. pg. 187-

189, lns. 14-2, attached hereto as Exhibit 11; Exhibit 15.

       But even assuming that Plaintiff was banned from visiting Waverly (which was

not her assigned work location), such a ban did not rise to the level of an adverse




                                            17
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 18 of 27



employment action. Adverse employment actions are things that affect the employment

relationship, not an employee’s choice of where to socialize. See Ray v. Int’l Paper Co.,

909 F.3d 661 (4th Circuit 2018). Indeed, Pratt has every right to manage its workforce,

and micro-manage if necessary. An employee has no cause of action simply because the

supervisor or employer is demanding, picky, or even annoying about how work is

completed.    Managing Plaintiff’s job duties does not rise to the level of a “direct or

indirect impact on [Plaintiff’s] employment, but rather show inconveniences that are

immaterial to her employment” See Ray v. Int’l Paper Co., 909 F.3d 661 (4th Circuit

2018).; Adams v. Anne Arundel Cty. Pub. Schs., 789 F.3d 422 (4th Circuit 2015). See also

Boone v. Goldin, 178 F.3d 253, 255 (4th Circuit 1999). (An adverse employment action

occurs where an employee is discharged, demoted, receives a decrease in benefits or pay,

loss of job title, or supervisory responsibilities, or has reduced chances for promotion).

As the Court stated in Thorn v. Sebelius, 766 F. Supp. 2d 585, 599 (Dist. Md. 2011), “not

everything that makes an employee unhappy is actionable adverse action.” Citing Settle v.

Baltimore Cnty., 34 F. Supp 2d 969, 989 (Dist. Md. 1999). Being held accountable for

staff whereabouts during scheduled work time is, at minimum, required and expected

work place norms. What it is not, is adverse employment action.

                       2) The Issuance of a PIP is Not An Adverse Action

       Plaintiff claims that the issuance of a Performance Improvement Plan (“PIP”)

was an adverse action taken by Pratt in retaliation for her alleged protected activities.

Am. Compl. (ECF No. 5) ¶ 27. Plaintiff is incorrect. On November 27, 2019, Pratt issued

Plaintiff a PIP because of her poor performance regarding interpersonal relationships,

effective communication, and external and internal customer service. Moran Depo. Vol




                                             18
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 19 of 27



II, pgs. 183-186, lns. 10-16, attached hereto as Exhibit 3; Exhibit 12. The PIP is not a

disciplinary action, but a method used to help improve employee performance. See

Jensen-Graf v. Chesapeake Employer’s Ins. Co., 616 Fed.Appx. 596, 598 (4th Cir.

2015)(employer did not take adverse employment action against employee when it

placed her on performance improvement plan); James v. Booz-Allen & Hamilton, Inc.,

368 F.3d 371, 376-377 (4th Cir. 2004)(. Moran Depo. Vol II, pgs. 183-186, lns. 10-16,

attached hereto as Exhibit 3; Exhibit 12. Plaintiff never received lower pay, was

demoted, was passed over for a promotion, or was given significantly different

responsibilities because of the PIP. Harvey Depo. pgs. 78-81, lns. 18-6, attached hereto

as Exhibit 5; Moran Depo. Vol II, pgs. 183-186, lns. 10-16, attached hereto as Exhibit

3; Exhibit 12. Plaintiff’s PIP is not an action that could reasonably be considered an

adverse employment action. See Jensen-Graf v. Chesapeake Employer’s Ins. Co., 616

Fed.Appx. 596, 598 (4th Cir. 2015)(employer did not take adverse employment action

against employee when it placed her on performance improvement plan); James v. Booz-

Allen & Hamilton, Inc., 368 F.3d 371, 376-377 (4th Cir. 2004).

                                       3) Branch Transfer

       Plaintiff also claimed that an adverse action was taken against her when she was

transferred from the Waverly Branch to the Clifton Branch. Am. Compl. (ECF No. 5).

She claims that management retaliated against her when, on December 3, 2019, her

office was “immediately transferred to Defendant’s Lake Clifton Branch, a smaller

branch than Waverly, where Plaintiff will be less likely to further develop, acquired, and

apply, Plaintiff’s librarian skills and expertise.” Am. Compl. (ECF No. 5, ¶24).




                                            19
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 20 of 27



       Pratt’s transfer policy states “shifts of personnel from one position or one

location to another within the same grade or same classification of duties-are made when

necessary to meet the needs of the Library as well as for the development and welfare of

the staff.” Exhibit 6. The transfer policy applies to all employees of Pratt. Exhibit 6.

Pratt transfers employees as its structure changes, often moving management level

employees and non-management level employees. Harvey Depo. pg. 31, lns. 16-18,

attached hereto as Exhibit 5; Moran Depo. pg. 96, lns. 10-15, attached hereto as Exhibit

3; Herb Malveaux Affidavit, attached hereto as Exhibit 16.

       Pratt did indeed transfer Plaintiff from the Waverly Branch to the Lake Clifton

Branch. Moran Depo. Vol II, pg. 188, lns. 1-20, attached hereto as Exhibit 3. The Lake

Clifton Branch, the Waverly Branch, and all other branches under Pratt are located in the

City of Baltimore. See Moran Aff. Attachment 1, attached hereto as Exhibit 4. Just as

any other Pratt employee, Plaintiff was, and still is, subject to Pratt’s transfer policy.

Exhibit 6. Further, Plaintiff is no stranger to Pratt’s transfer policy. Based on Plaintiff’s

deposition testimony, Plaintiff has worked at almost every branch location within the

library system during her time with the library system. Harvey Depo. pg. 31, lns. 16-18,

attached hereto as Exhibit 5. For example, in 2001 Pratt transferred Plaintiff to the

Cherry Hill Branch. Harvey Depo. pg. 31,16-17 attached hereto as Exhibit 5. Pratt also

transferred Plaintiff to various branches in 2002, 2013, and 2015. Harvey Depo. pg. 31,

lns. 16-18 attached hereto as Exhibit 5. All of these transfers occurred before any of

Plaintiff’s alleged protected activities. Harvey Depo. pg. 31, lns. 16-18 attached hereto as

Exhibit 5; Am. Compl. (ECF No. 5). Any assumption on her part that she is exempt




                                             20
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 21 of 27



from certain library policies simply because she engaged in “protected activity” is

misplaced.

       In deciding to transfer Plaintiff to the Lake Clifton Branch, management

considered not only the needs of Pratt, but also what would be a good fit for Plaintiff.

Moran Depo. Vol II pg. 188, lns. 1-20, attached hereto as Exhibit 3; Harvey Depo pgs.

23-24, lns. 8-3, attached hereto as Exhibit 5. Management saw Lake Clifton as a good

place for Plaintiff to transfer to, in part, due to her skills with community outreach.

Moran Depo. Vol II pg. 188, lns. 1-20, attached hereto as Exhibit 3; Harvey Depo pgs.

23-24, lns. 8-3, attached hereto as Exhibit 5. Additionally, Pratt planned a renovation

project for Lake Clifton. Plaintiff had experience in handling a renovation in her role as a

manager. Moran Depo. Vol II pg. 188, lns. 1-20, attached hereto as Exhibit 3; Harvey

Depo pgs. 23-24, lns. 8-3 attached hereto as Exhibit 5. In 2013, Plaintiff was the

manager of Waverly when Waverly underwent a renovation. Moran Depo. Vol II pg.

188, lns. 1-20, attached hereto as Exhibit 3; Harvey Depo pgs. 23-24, lns. 8-3 attached

hereto as Exhibit 5. While she was transferred to Northwood during the construction,

Plaintiff returned to Waverly and reopened the branch. Management viewed Plaintiff’s

transfer to Lake Clifton as an opportunity for Plaintiff to succeed in her management role

while addressing the needs of yet another branch, the Clifton branch’s pending

renovation. Moran Depo. Vol II pg. 188, lns. 1-20, attached hereto as Exhibit 3; Harvey

Depo pgs. 23-24, lns. 8-3 attached hereto as Exhibit 5.

       Plaintiff suffered no negative impacts on her employment as a result of any of her

transfers. Moran Depo. Vol II pg. 188, lns. 1-20, attached hereto as Exhibit 3; Harvey

Depo pgs. 23-24, lns. 8-3 attached hereto as Exhibit 5. Plaintiff has maintained her core




                                             21
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 22 of 27



duties, rank, classification, annual vacation days, annual personal leave, and medical

benefits. Harvey Depo. pgs. 78-81, lns. 18-6, attached hereto as Exhibit 5. Plaintiff has

never been excluded from applying to a different role, even if she failed to ever actually

apply. Harvey Depo. pgs. 78-81, lns. 18-6, attached hereto as Exhibit 5. In fact, Plaintiff

has not only maintained her salary, but has had annual increases in her salary. Harvey

Depo. pgs. 78-81, lns. 18-6, attached hereto as Exhibit 5.

       Pratt did transfer Plaintiff to the Clifton Branch, just as Pratt has transferred

Plaintiff, and all of its employees, on many occasions. None of Plaintiff’s transfers,

including the transfer to Lake Clifton had a negative impact on Plaintiff or violated any

applicable policy or law. But more to the point, even though Plaintiff was involuntarily

moved, that alone is not an adverse employment action. See Norloff v. VA, 51 F. Supp.

2d 669, 702 (E.D. VA 1998) (An employee that is reassigned to another work location

within the same geographic area, such relocation does not constitute an adverse

employment action). See Holland v. Washington Homes Inc, 487 F.3d 208, 219 (4th

Circuit 2007) (Absent any decrease in compensation, job title, level of responsibility, or

opportunity for promotion, reassignment to a new position commensurate with one’s

salary level does not constitute an adverse employment action even if the new job does

cause some modest stress not present in the old position). See also Boone 178 F.3d at

255 (4th Circuit 1999); Peary v. Goss, 365 F. Supp. 2d 713, 723-26 (E.D. VA. 2018).

                     4) Management Did Not Pressure Plaintiff To Resign

       Plaintiff also alleged that Robin Moran asked her to resign on or about November

25, 2019. Am. Compl. ¶ 23. Other than her own self-serving statement, there is nothing

to support her claim that she was asked to resign. In fact, Robin Moran herself is clear




                                            22
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 23 of 27



that she never asked Plaintiff to resign. Moran Depo. Vol II, pg. 185, lns. 17-22, attached

hereto as Exhibit 3. But even if true, such a request does not rise to the level of an

adverse employment action. Adams v. Anne Arundel Cty. Pub. Schs., 789 F.3d at 431.

(“The requirement of an adverse employment action seeks to differentiate those harms

that work a significant detriment on employees from those that are relatively

insubstantial or trivial.”) Plaintiff has maintained her employment continuously from her

date of hire in March of 1997 until the writing of this motion. Moran Affidavit, attached

hereto as Exhibit 4. Even in her complaint, Plaintiff makes clear that she did not resign.

Am. Compl. ¶ 23.

       There is no evidence to support Plaintiff’s allegation that she was pressured to

resign. Further, assuming for the sake of argument that Plaintiff was pressured to resign,

there is no evidence to support that Plaintiff suffered any harm, whatsoever, as a result of

the alleged pressure to resign.

               C. Plaintiff Cannot Establish A Causal Connection Between Her Alleged
                  Protected Activity and Her Alleged Adverse Actions by Pratt

       The final element of Plaintiff’s retaliation claim is a required showing of a causal

connection, or nexus, between the protected activity and the adverse action. Assuming,

for the sake of argument, that Plaintiff both alleged a protected activity and alleged an

adverse employment action, Plaintiff’s claim must not survive summary judgment

because she does not have evidence from which a reasonable factfinder could conclude

that a causal connection exists between the protected activity and the adverse action.

Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir.

1998). Plaintiff has failed to demonstrate this prong of her claim.




                                             23
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 24 of 27



               1. The 2017 EEOC Filing Is Not Causally Connected To Plaintiff’s
                  Alleged Adverse Actions

       Even if the EEOC’s filing on the behalf of five claimants including Plaintiff’s for

an Equal Pay Act claim constitutes protected by Plaintiff for her retaliation claim in this

matter, it strains plausibility that a nexus or even temporal proximity of a 2017 EEOC

EPA claim to Plaintiff’s alleged adverse action exists. The only possible evidence

Plaintiff may offer to support their claim of a causal connection is temporal proximity.

Courts have found that the passage of time, even as little as three to four months, is too

long to establish temporal proximity alone. Pascual v. Lowe’s Home Centers, Inc., 193

Fed.Appx. 229, 233-234 (4th Cir. 2006). A ten-week temporal proximity, by itself, has

also been found to be insufficient to support a retaliation claim. Perry v. Kappos, 489

Fed.Appx. 637, 643-644 (4th Cir. 2012).

       Plaintiff filed her previous charge of discrimination on August 10, 2016 and her

resulting lawsuit was filed by the EEOC on September 17, 2017. Plaintiff’s first instance

of alleged adverse action did not occur until October of 2019, twenty-four (24) months

after the alleged protected activity. Plaintiff cannot show that her alleged protected

activity of her filing of a previous charge of discrimination in 2016 and the resulting

2017 lawsuit is causally connected to her alleged adverse actions. Pascual v. Lowe’s

Home Centers, Inc., 193 Fed.Appx. 229 (4th Cir. 2006); Perry v. Kappos, 489

Fed.Appx. 637 (4th Cir. 2012).

               2. There Is No Evidence of a Causal Connection Between Plaintiff’s
                  Complaint of Alleged Interference By Officer Little-Staten And Her
                  Alleged Adverse Actions




                                            24
   Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 25 of 27



       Assuming, for the sake of argument, that Plaintiff’s complaint about Officer

Little-Staten constituted an adverse action, there is no causal connection to Plaintiff’s

alleged adverse employment actions. As demonstrated above, Pratt had legitimate

business reasons for its actions. Plaintiff cannot rationally establish that the EPA

litigation or the alleged report of sexual harassment were causally connected to her

alleged adverse employment actions.

                                    CONCLUSION

       For the reasons stated, Defendant respectfully requests that this Honorable Court

grant the Motion for Summary Judgment, in its entirety, with prejudice.


                                                    Respectfully submitted,

                                                    JAMES L. SHEA, City Solicitor


                                                    ___________/s/_____________
                                                    Cheryl Simpson Parker
                                                    Federal Bar No.: 26377
                                                    Chief Solicitor
                                                    Baltimore City Department of Law
                                                    100 N. Holliday Street
                                                    City Hall, Suite 101
                                                    Baltimore, Maryland 21202
                                                    (410) 361-9139 (Phone)
                                                    (410) 576-7203 (Facsimile)
                                                    (mobile) 443-983-4407

                                                    ___________/s/_____________
                                                    Gary Gilkey
                                                    Federal Bar No.: 26213
                                                    Division Chief
                                                    Baltimore City Department of Law
                                                    100 N. Holliday Street
                                                    City Hall, Suite 101
                                                    Baltimore, Maryland 21202
                                                    (410) 396-3960 (Phone)
                                                    (410) 576-7203 (Facsimile)



                                           25
  Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 26 of 27



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

ANN MARIE HARVEY,                    )
                                     )
       Plaintiff,                    )
                                     )
       v.                            )      Case No.: 20-cv-00874-RDB
                                     )
ENOCH PRATT FREE LIBRARY,            )
et al.,                              )
                                     )
       Defendant.                    )
                                     )


      APPENDIX TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




  EXHIBIT NO.                        DESCRIPTION




  1                                  2019 EEOC Charge

  2                                  Right to Sue Letter

  3                                  Robin Moran Deposition Transcript

  4                                  Robin Moran Affidavit

  5                                  Harvey Deposition Transcript

  6                                  Transfer Policy

  7                                  PLNTF 0051-0054

  8                                  Officer Little-Staten Deposition Transcript

  9                                  Def. Answer to Interrogatory Attachment
                                     No. 3.0-3.2

  10                                 PLNTF 0055



                                    26
     Case 1:20-cv-00874-RDB Document 18-1 Filed 05/21/21 Page 27 of 27



     11                              Zandra Campbell Testimony

12                                   Personal Improvement Plan (PIP)

13                                   Letter of Expectations

14                                   Zandra Campbell Affidavit

15                                   PLNTF 0080

16                                   Herb Malveaux Affidavit




                                    27
